Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50194 HMS HOLDINGS CORP. (Exact name of registrant as specified in its charter) New York 11-3656261 (State or other jurisdiction of (I.R.S. Employer) incorporation or organization) Identification No.) 401 Park Avenue South, New York, New York (Address of principal executive offices) (Zip Code) 725-7965 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] The number of shares common stock, $.01 par value, outstanding as of November 7, 2007 was HMS HOLDINGS CORP. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Income (unaudited) for the three and nine-month periods ended September 30, 2007 and 2006 4 Consolidated Statement of Shareholders Equity and Comprehensive Income (unaudited) for the nine-month period ended September 30, 2007 5 Consolidated Statements of Cash Flows (unaudited) for the nine-month periods ended September 30, 2007 and 2006 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATIO N Item 6. Exhibits 24 Signatures 25 Exhibit Index 26 2 HMS HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $493 and $512 at September 30, 2007 and December 31, 2006, respectively Prepaid expenses and other current assets, including deferred tax assets of $1,341 and $3,353 at September 30, 2007 and December 31, 2006, respectively Property and equipment, net Goodwill, net Deferred income taxes, net Intangible assets, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable, accrued expenses and other liabilities $ $ Amounts due to Public Consulting Group, Inc. Current portion of long-term debt Total current liabilities Long-term liabilities: Long-term debt Other liabilities Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock - $.01 par value; 5,000,000 shares authorized; none issued - - Common stock - $.01 par value; 45,000,000 shares authorized; 25,920,977 shares issued and 24,258,131 shares outstanding at September 30, 2007; 25,027,865 shares issued and 23,365,019 shares outstanding at December 31, 2006 Capital in excess of par value Retained earnings Treasury stock, at cost; 1,662,846 shares at September 30, 2007 and December 31, 2006 ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements. 3 HMS HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the Three and Nine-Month Periods ended September 30, 2007 and 2006 (in thousands, except per share amounts) (unaudited) Three months ended September 30, Nine months ended September 30, Revenue $ Cost of services: Compensation Data processing Occupancy Direct project costs Other operating costs Amortization of acquisition related software and intangibles Total cost of services Operating income Interest expense ) Interest income Income before income taxes Income taxes Income from continuing operations Discontinued operations: Income from operations - - Net income $ Basic income per share data: Income per share from continuing operations $ Income per share from discontinued operations - - Net income per basic share $ Weighted average common shares outstanding, basic Diluted income per share data: Income per share from continuing operations $ Income per share from discontinued operations - - Net income per diluted share $ Weighted average common shares, diluted See accompanying notes to consolidated financial statements. 4 HMS HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME For the Nine-month Period ended September 30, 2007 (In thousands, except share amounts) (unaudited) Accumulated Common Stock Capital In Other Total # of Shares Par Excess Of Retained Comprehensive Treasury Stock Shareholders' Issued Value Par Value Earnings Loss # of Shares Amount Equity Balance at December 31, 2006 $ ) $ ) $ Comprehensive income: Net income - Unrealized loss on derivative instrument, net of tax of $34 - ) - - ) Total comprehensive income Share-based compensation cost - Exercise of stock options 9 - Disqualifying dispositions - Balance at September 30, 2007 $ ) $ ) $ See accompanying notes to consolidated financial statements. 5 HMS HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine-Month Periods ended September 30, 2007 and 2006 (in thousands) (unaudited) Nine months ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Income from discontinued operations - ) Loss on disposal of fixed assets 80 7 Depreciation and amortization Share-based compensation expense Changes in assets and liabilities: (Increase) decrease in accounts receivable ) 20 Decrease in prepaid expenses and other current assets ) ) Decrease in deferred tax asset Increase in other assets ) ) Decrease in accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities Investing activities: Purchases of short-term investments - ) Sales of short-term investments - Accordis note receivable - Purchases of property and equipment ) ) Acquisition of BSPA ) ) Investment in software ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from exercise of stock options Proceeds from long-term debt - Repayment of long-term debt ) ) Deferred financing costs - ) Tax benefit of disqualifying dispositions - Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash provided by discontinued operations: Cash provided by operating activities - Net cash provided by discontinued operations - Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ 47 $ Cash paid for interest $ $ - Supplemental disclosure of noncash investing activities: Common stock issued in connection with BSPA acquisition $ - $ See accompanying notes to consolidated financial statements. 6 HMS HOLDINGS CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (unaudited) 1.Unaudited Interim Financial Information The management of HMS Holdings Corp. (Holdings or the Company) is responsible for the accompanying unaudited interim consolidated financial statements and the related information included in the notes to the consolidated financial statements. In the opinion of management, the unaudited interim consolidated financial statements reflect all adjustments, including normal recurring adjustments necessary for the fair presentation of the Companys financial position and results of operations and cash flows for the periods presented. Results of operations for interim periods are not necessarily indicative of the results to be expected for the entire year. These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company as of and for the year ended December 31, 2006 included in the Companys Annual Report on Form 10-K for such year, as filed with the Securities and Exchange Commission (SEC). 2.Basis of Presentation and Principles of Consolidation (a) Organization and Business The Company provides a variety of cost containment and program integrity services relating to government healthcare programs. These services are in general designed to help our clients recover monies due from liable third parties. (b) Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. (c ) SAB 108 In connection with the Companys application of Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year
